                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON


Tammy Hatmaker, et al.,

                              Plaintiffs,

v.                                                                    Case No. 3:17-cv-146
                                                                     Judge Thomas M. Rose

PJ Ohio, LLC, et al.,

                              Defendants.



       ENTRY AND ORDER DENYING DEFENDANTS’ MOTION TO AMEND
       AND CERTIFY FOR INTERLOCUTORY APPEAL OF THE COURT’S
       ORDER GRANTING PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
       JUDGMENT AND DENYING DEFENDANTS’ CROSS-MOTION. ECF 125.



       Defendants have moved the Court, to amend its November 5, 2019 Entry and Order, ECF

124, Granting Plaintiffs’ Motion for Partial Summary Judgment, ECF 116; and Denying

Defendants’ Cross-Motion, ECF 117 to include the necessary certification language for

Defendants to pursue an interlocutory appeal. ECF 125. Defendants have also moved for an

order staying the trial court proceedings during the pendency of the interlocutory appeal. Id.

       Fed. R. App. P. 5(a)(3) permits a party to request a district court to amend an order so it

qualifies under 28 U.S.C. § 1292(b). Section 1292(b) provides for interlocutory appeals in

limited situations. “Review under § 1292(b) is granted sparingly and only in exceptional

cases.” In re City of Memphis, 293 F.3d 345, 350 (6th Cir. 2002); see also, e.g., Hawes, 2019 WL

1492237, at *1 (allowing interlocutory appeal is “generally disfavored and should be applied

sparingly”); Arab Am. Civ. Rights League v. Trump, No. 17-10310, 2019 WL 5684371, at *2
(E.D. Mich. Nov. 1, 2019) (“interlocutory appeal ‘exists only for exceptional situations in which

an immediate appeal may prevent protracted litigation’”) (quoting Durant v. Servicemaster Co.,

147 F.Supp.2d 744, 752 (E.D. Mich. 2001)).

       In order to show the need for an interlocutory appeal, a party must demonstrate that the

following requirements are met: (1) the order involves a controlling question of law to which

there is (2) substantial ground for difference of opinion and (3) an immediate appeal may

materially advance the termination of the litigation. Geary v. Green Tree Servicing LLC, No.

2:14-cv-522, 2018 WL 7360570, at *1 (S.D. Ohio Oct. 11, 2018).

       The Court notes that Defendants now wish to argue that the Court did not determine

whether the regulation at issue is ambiguous, as required by Kisor v. Wilke, No. 18-15, ____ U.

S. ____, 124 S. Ct. 2400 (June 26, 2019). The Court did make this finding. See ECF 124, Page

ID 1939. It makes it again now. Moreover, failure to address an issue constitutes a waiver or

abandonment of the argument. Sault St. Marie Tribe of Chippewa Indians v. Engler, 146 F.3d

367, 374 (6th Cir. 1998). Motions for reconsideration “are aimed at re-consideration, not initial

consideration.” Id.; Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 553 (6th Cir. 2008) (“We have

found issues to be waived when they are raised for the first time in motions for

reconsideration.”). Far from advancing this argument, Defendants decried that the Department

of Labor is capable of drafting regulations that are not ambiguous, that DOL “is perfectly

capable of including precise and even elaborate payment requirements in its wage regulations.”

ECF 117, PageID 1735.




                                                2
        More importantly, the Court finds that an interlocutory appeal would not materially

advance the termination of the litigation. Quite the opposite, an appeal would stay an action

that is well on its way to resolution.

        Finally, the Court notes that public policy is served by denying Defendants’ motion.

Plaintiffs state a claim under state law. Ohio’s minimum wage law states that the payment of

damages to a successful plaintiff “shall not be stayed pending any appeal.” Ohio Const. art II §

34a. Thus, once a worker receives a judgment, an employer can appeal, but the employer may

not withhold payment pending the appeal. Defendants’ attempt to appeal interlocutorily would

thwart this state policy.

        Thus, because an interlocutory appeal would not materially advance the termination of

the litigation, Defendants’ Motion to Amend and Certify for Interlocutory Appeal of the Court’s

Order Granting Plaintiffs’ Motion for Partial Summary Judgment and Denying Defendants’

Cross-Motion, ECF 125, is DENIED.

        DONE and ORDERED in Dayton, Ohio, this Monday, December 23, 2019.

                                                                 s/Thomas M. Rose
                                                         ________________________________
                                                                 THOMAS M. ROSE
                                                         UNITED STATES DISTRICT JUDGE




                                                3
